DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I & Species B (e.g. Figs. 2A-F), on which Claims 1-8 & 23-25 read, in the reply filed on 10/07/2022 is acknowledged.  Applicant has withdrawn from examination Claims 9-22 for failing to read on an elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
In Line 4:
Before “gate contacts”, insert ---plurality of--- to be consistent with the antecedent previously recited in Line 4.
Before “S/D contacts”, insert ---plurality of--- to be consistent with the antecedent previously recited in Line 3.
In Line 5:
Before “gate contacts”, insert ---plurality of--- to be consistent with the antecedent previously recited in Line 4.
In Line 6:
Before “S/D contacts”, insert ---plurality of--- to be consistent with the antecedent previously recited in Line 3.
In Line 7:
Before “gate contacts”, insert ---plurality of--- to be consistent with the antecedent previously recited in Line 4.
In Line 8:
After “first gate contact”, insert ---of the plurality of gate contacts--- to ensure proper antecedent basis with the previously recited “contacts” in Line 4.
Before “S/D contacts”, insert ---plurality of--- to be consistent with the antecedent previously recited in Line 3.
In Lines 9-10:
After “second gate contact”, insert ---of the plurality of gate contacts--- to ensure proper antecedent basis with the previously recited “contacts” in Line 4.
After “first gate contact”, insert ---of the plurality of gate contacts--- to ensure proper antecedent basis with the previously recited “contacts” in Line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-8 are rejected for depending from indefinite Claim 1.

Regarding Claim 1:
In Lines 8-9: The respective limitations of the “first channel” and the “second channel” create confusion because it is unclear if or how these channels relate to the previously recited “channel” of Line 6 of the instant Claim 1.  Based on the instant application, for examination purposes the “channel” of Line 6 will be interpreted as a plurality of channels, which include the “first channel” and the “second channel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2020/0126865 to Huang et al. (from hereinafter Huang ‘865).
Regarding Claim 1 (as best understood), Huang ‘865 teaches a semiconductor device (see Figs. 5-21; e.g. see Figs. 11 & 21A-C reproduced below for convenience), comprising:
a first interlayer dielectric (ILD 60; see Fig. 11 & ¶ [0025, 31, 34-37, & 46-51]);
a plurality of source/drain (S/D 82; see Figs. 11 & 21C and ¶ [0031-40 & 43]) contacts in the first ILD (60);
 a plurality of gate contacts (72; see Figs. 11 & 21B and ¶ [0025, 31, 34-37, & 46-51]) in the first ILD (60), wherein the plurality of gate contacts (72) and the plurality of S/D contacts (82) are arranged in an alternating pattern (as illustrated infra by Figs. 11 & 21A-C), and wherein top surfaces of the plurality of gate contacts (72) are below top surfaces of the S/D contacts (82) so that a channel (e.g. overlying gate contacts 72 and filled with mask 80 or plugs 114/116; see Figs. 11 & 21A-C and  ¶ [0030, 34-39, 43-46, & 49-50]) defined by sidewall surfaces of the first ILD (60) is positioned over each of the gate contacts (72);
a mask layer (80) partially filling a first channel over a first gate contact (72; see Fig. 21B infra); and
a fill metal filling (114; see Fig. 21B & ¶ [0049-50]) a second channel over a second gate contact (72; see again Fig. 21B infra) that is adjacent to the first gate contact (72 with mask 80 filling channel thereover).


    PNG
    media_image1.png
    1339
    1845
    media_image1.png
    Greyscale


Regarding Claim 8, Huang ‘865 teaches semiconductor device of claim 1, wherein the mask layer (80) comprises silicon and nitrogen, silicon and oxygen, or aluminum and oxygen (see ¶ [0030] teaching “[d]ielectric hard masks 80 may be formed of silicon nitride, silicon oxynitride, silicon oxy-carbo-nitride, or the like”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘865 in view of U.S. Pre-Grant Pub. 2020/0006083 to Huang et al. (from hereinafter Huang ‘083).
Regarding Claim 2, Huang ‘865 teaches the semiconductor device of claim 1.
Huang ‘865 may not explicitly teach that the semiconductor device further comprises:
a second ILD, wherein the second ILD fills a remainder of the first channel (over gate contact 72) not filled by the mask layer (80).
Huang ‘083 does teach a similar semiconductor device (see Fig. 1I reproduced below for convenience) comprising a second ILD (170; see ¶ [0029-32]), wherein the second ILD (170) fills a remainder of the first channel (over conductive contact 122) not filled by the mask layer (160).
Huang ‘083 further teaches that this configuration of mask/line 160 and second ILD 170 is implemented for the express benefits of ensuring “proper creation of the opening” (e.g. in layer 140/142) and improving “overlay shift tolerance” (see ¶ [0029-33 & 39]).

    PNG
    media_image2.png
    642
    900
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the mask layer (80) of Huang ‘865 having a thickness in the claimed range, because Huang ‘083 demonstrates that the claimed configuration of mask/line 160 and second ILD 170 predictably and beneficially ensures “proper creation of the opening” (e.g. in surrounding dielectric layers 140/142) and improves “overlay shift tolerance” during the masking process (see ¶ [0029-33 & 39]). (see Huang ‘083 ¶ [0032-33 & 39]). 
Finally, the claimed configuration of mask layer and second ILD would have been similarly obvious because Huang ‘083 demonstrates that this configuration is an art-recognized equivalent used for the same purpose of improving masking and patterning processes in semiconductor fabrication (see MPEP § 2144.06).

Regarding Claim 3, Huang ‘865 and Huang ‘083 teach the semiconductor device of claim 2, wherein the fill metal (Huang ‘865, plug 114; Huang ‘083, via 192) passes through the second ILD (Huang ‘083; 170), and wherein a width of the fill metal in the second ILD (Huang ‘083; 170) is greater than a width of the second channel (Huang ‘083; over 120).

Regarding Claim 4, Huang ‘865 and Huang ‘083 teach the semiconductor device of claim 2, wherein the mask layer (Huang ‘083; 160) is between the second ILD (Huang ‘083; 170) and one or more of the plurality of S/D contacts (Huang ‘865; 82).

Regarding Claim 5, Huang ‘865 and Huang ‘083 teach the semiconductor device of claim 4, wherein the fill metal (Huang ‘083, via 192) directly contacts the mask layer (Huang ‘083, layer 160; see again Fig. 1I).
Regarding Claim 6, Huang ‘865 and Huang ‘083 teach the semiconductor device of claim 1, wherein the mask layer (Huang ‘083; 160) is a conformal layer that lines sidewall surfaces and a bottom surface of the first channel (over 122; see again Fig. 1I illustrating these claimed features).

Regarding Claim 7, Huang ‘865 and Huang ‘083 teach the semiconductor device of claim 1, wherein a thickness of the mask layer (Huang ‘083; 160) is approximately 5 nm or less (at least because mask 160 thinner than layer 140, which Huang ‘083 teaches has a thickness between “10 and 60 Angstroms [= 1-6 nm]).
Therefore, the claimed thickness range would have been obvious to one of ordinary skill in the art before the instant application was filed because, with regards to prior art teaching ranges that overlap with a claimed invention, the MPEP § 2144.05 makes clear that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Furthermore, it would have been obvious to one of ordinary skill in the art to form the mask layer (160) of Huang ‘083 having a thicknes in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of mask-layer thickness by routine experimentation for the purpose of improving mask “overlay shift tolerance”. (See Huang ‘083 ¶ [0039]; see again MPEP § 2144.05)

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2020/0006083 to Huang et al. (from hereinafter Huang ‘083) in view of U.S. Pre-Grant Pub. 2020/0381306 to Park et al. (from hereinafter Park).
Regarding Claim 23, Huang ‘083 teaches an electronic system (see Fig. 1I reproduced below for convenience), comprising:
a die (e.g. 100; see Fig. 1I & ¶ [0015-16]) comprising:
a first interlayer dielectric (ILD 130 and/or ESL 140/142; see Fig. 1I & ¶ [0017-22, 28-29, & 33-42]);
a first contact (122; see Fig. 1I & ¶ [0015-23, 28, 40 & 47]) in the first ILD (130/140/142);
a second contact (120; see Fig. 1I & ¶ [0015-23, 28, 40 & 47]) in the first ILD (130/140/142) and adjacent to the first contact (122);
a mask layer (160; see Fig. 1I & ¶ [0028-35 & 44]) over and in contact with the first ILD (130/140/142) and a top surface of the first contact (122), wherein the mask layer (160) is conformal and lines a first channel into the first ILD (130/140/142) over the first contact (122; as illustrated by Fig. 1I infra); and
a fill metal (192; see Fig. 1I & ¶ [0037-40 & 46]) filling a second channel over the second contact (120), wherein the fill metal (192) is in direct contact with a top surface of the second contact (120; as illustrated by Fig. 1I infra).


    PNG
    media_image2.png
    642
    900
    media_image2.png
    Greyscale

Huang ‘083 may not explicitly teach that the die (e.g. 100; see Fig. 1I & ¶ [0015-16]) is electrically coupled to a motherboard; and
that the first and second contacts (120/122) are “gate” contacts.
Park does teach a similar semiconductor device (e.g. see Fig. 9) comprising an analogous die (e.g. 100; see Fig. 9 & ¶ [0027-30 & 41-57]) that is electrically coupled to a motherboard (not shown; see ¶ [0065]); and
analogous first and second “gate” contacts (102; see ¶ [0031-36 & 48-51]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to combine the motherboard and gate contacts of Park with the semiconductor chip/die of Huang ‘083, because Park demonstrates that motherboards and gate contacts predictably and beneficially facilitate assembling semiconductor devices together with other components to perform specific applications and functions as desired (see Park ¶ [0065]). 
Finally, the claimed configuration of mask layer and second ILD would have been similarly obvious because Park demonstrates that this configuration is an art-recognized equivalent used for the same purpose of assembling and combining multiple semiconductor devices (see MPEP § 2144.06).

Regarding Claim 24, Huang ‘083 teaches the electronic system of claim 23, wherein a remaining portion of the first channel (over 122) that is not filled by the mask layer (160) is filled by a second ILD (170; see ¶ [0029-32]).

Regarding Claim 25, Huang ‘083 teaches the electronic system of claim 23, wherein a thickness of the mask layer (160) is approximately 5 nm or less (at least because mask 160 thinner than layer 140, which Huang ‘083 teaches has a thickness between “10 and 60 Angstroms [= 1-6 nm]).
Therefore, the claimed thickness range would have been obvious to one of ordinary skill in the art before the instant application was filed because, with regards to prior art teaching ranges that overlap with a claimed invention, the MPEP § 2144.05 makes clear that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Furthermore, it would have been obvious to one of ordinary skill in the art to form the mask layer (160) of Huang ‘083 having a thicknes in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of mask-layer thickness by routine experimentation for the purpose of improving mask “overlay shift tolerance”. (See Huang ‘083 ¶ [0039]; see again MPEP § 2144.05)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892